 R. H. MACY & CO.R. H. Macy & Co., Inc. and Anthony A. Patti andLocal 1-S, Department Store Workers' Union,Retail, Wholesale, Department Store Union,AFL-CIO. Cases 29-CA-7399, 29-CA-7676,and 29-CA-766416 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 30 November 1981 Administrative LawJudge Julius Cohn issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Coun-sel filed an answering brief to Respondent's excep-tions, and the Charging Parties filed an answeringbrief, cross-exceptions, and a brief in support ofcross-exceptions. Respondent filed a brief in answerto the Charging Parties' cross-exceptions.Subsequently, on 8 June 1982, the Board issuedan Order Remanding Proceeding to the Adminis-trative Law Judge for the purpose of reopening therecord to permit Charging Party Anthony A. Pattito cross-examine Supervisor Joel Steinberg, and forany further proceedings that might be required as aresult of that cross-examination. On 8 November1982 Administrative Law Judge Cohn issued theattached Supplemental Decision reaffirming thefindings and conclusions made in his original Deci-sion relating to the allegations concerning the unsa-tisfactory review of Patti and the failure to givehim a pay increase in 1979. No exceptions to theSupplemental Decision were filed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950). enfd 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.In the absence of exceptions thereto. we adopt, pro forma. the Adminis-trative Law Judge's dismissal of the complaint allegation relating to inter-rogation of employees by Supervisor Mary Gillespie.Member Hunter agrees with the Administrative Lass Judge's dismissalof the allegation but, in doing so, finds it unnecessary to pass on the Ad-ministrative Law Judge's observation that "there can be no interrogationwithout a question" In addition, in light of the record as a whole,Member Hunter is not persuaded that the General Counsel has met hisburden with respect to the allegation of unlawful surveillance over em-267 NLRB No. 34ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, R. H. Macy &Co., Inc., Roosevelt Field, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.ployee activities Accordingly. he swould dismiss this complaint allega-tion. Cf Comar Glass Co.. 244 NLRB 379 (1979).DECISIONSTATEMENT 01: THE CASEJULIUS COHN, Administrative Law Judge: This casewas tried at Brooklyn and New York, New York, onOctober 30 and 31, 1980, and January 29 and 30 andApril 20, 1981. Upon a charge filed on August 9, 1979, inCase 29-CA-7399, the Regional Director for Region 29issued a complaint on October 17, 1979, alleging that R.H. Macy & Co., Inc.. herein called Respondent orMacy's, engaged in certain conduct in violation of Sec-tion 8(a)(1) of the Act, and also violated Section 8(a)(3)of the Act by issuing an unduly critical job appraisal toJanet LaVia and giving her a smaller pay increase be-cause of her activity on behalf of Local l-S, DepartmentStore Workers' Union, Retail, Wholesale, DepartmentStore Union, AFL-CIO, herein called the Union. There-after, upon charges filed by the Union in Case 29-CA-7664 on December 26, 1979, and by Anthony Patti inCase 29-CA-7676 on January 2, 1980, the Regional Di-rector issued a consolidated complaint on February 15,1980, alleging additional violations of Section 8(a)(1) byRespondent, and of Section 8(a)(3) by issuing an undulycritical appraisal of Anthony Patti and refusing to givehim a pay increase. By order dated April 3, 1980, theRegional Director futher consolidated all of these casesfor hearing. Respondent filed answers denying generallythe commission of the unfair labor practices alleged inthe complaint.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefswere submitted by the Charging Parties and Respondentwhich have been carefully considered. Upon the entirerecord in this case and from my observation of the wit-nesses and their demeanor. I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent has main-tained a principal office and place of business in the Bor-ough of Manhattan and City and State of New Yorkwhere it is engaged in the operation of retail departmentstores. It also operates such stores at various other loca-tions in the States of New York. New Jersey. and Con-177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecticut, including a department store located at Roose-velt Field, Long Island, New York, which is the facilityinvolved in this proceeding. During the year preceedingissuance of the complaint herein, Respondent derivedfrom its retail business gross revenues in excess of$500,000 and, during the same period, it purchased andcaused to be delivered to its stores in the State of NewYork goods, merchandise, and other supplies valued inexcess of $50,000 directly from firms located outside theState of New York. The complaint alleges, Respondentadmits, and I find that it is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.11. THE I.ABOR ORGANIZATION INVOI.VEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. ALIL.EGEI) UNFAIR l.ABOR PRACTICESA. BackgroundThe Union had been engaged in a recent organization-al campaign at Respondent's Roosevelt Field locationsince October 1978. Pursuant to a representation petitionfiled in the spring of 1979, an election was conducted inJune 1979 among the employees employed at Respond-ent's auto facility at the Field. This election resulted in aloss for the Union. In the summer of 1979, a committeewas established for the purpose of organizing the storeemployees. Among the committee members were Antho-ny Patti and Janet LaVia, the two alleged discriminateesinvolved in this proceeding. In September and Octoberthe Union engaged in a campaign of distribution of leaf-lets at the store entrances, in the mall, and in the parkingarea. In addition, letters were sent to the employees, theunion newspaper was distributed, the leafletting was di-rected both to employees and to consumers, and occa-sional meetings were held. As committee members, Pattiand LaVia were involved in all of these activities, and, inany case, their activity was well known to their supervi-sors and Respondent's management, a point conceded inthis case. The allegations involved in the complaint referto matters or incidents occurring during the period ofFebruary through December 1979.B. The Alleged Violations of Section 8(a)(1)1. Threats of dischargeJanet LaVia, an employee for 17 years in the jewelrydepartment, testified that at some point in early 1979,probably February, March, or April, her supervisor,Sales Manager Russell Hagner, approached her and toldher confidentially she should stay away from the Union,they did not want the Union in the store, and she shouldbe very careful. Nothing else was said at the time andHagner denies saying these things at any time.However, Hagner testified that he did call LaVia tohis office one morning after he had been informed theprevious evening by two employees that LaVia had ap-proached them, asked that they sign union cards, andalso described some of the benefits of the Union. Hagneradvised LaVia of this and said he wanted to tell her thecompany policy regarding solicitation. Hagner toldLaVia she was not allowed to solicit on company timealthough what she did on her own time was her ownbusiness. Hagner stated that LaVia replied she did notknow what he was talking about and he said he justwanted to let her know what the company policy wasand make sure she understood it. She said that she didunderstand.No contention is made by the Genral Counsel con-cerning the conversation described by Hagner in whichhe explained the Company's policy concerning solicita-tion. The allegation is simply with regard to the so-calledconfidential conversation as described by LaVia anddenied by Hagner. I find nothing in Hagner's demeanorto warrant doubting his credibility in this matter and, asLaVia's allegation is not corroborated in any othermanner, I find that the General Counsel has not estab-lished by a preponderance of the proof that Respondentviolated the Act as alleged. As no evidence was adducedconcerning a further allegation that Respondent, byHagner, threatened employees with discharge in July1979, 1 shall therefore dismiss the allegations in the com-plaint concerning threats of discharge by Hagner. IThe complaint alleges further that Respodent violatedSection 8(a)(1) by the conduct of Lorraine Smith, a su-pervisor, in threatening employees with discharge. Atthe hearing I granted a motion to dismiss that allegationfor lack of evidence and herein reaffirm my ruling.Finally, it is alleged that Respondent violated Section8(a)(l) by threatening and warning employee AnthonyPatti because he posted a union notice on a bulletinboard. This will be better discussed hereafter in connec-tion with the complaint allegation concerning employees'use of bulletin boards.2. The allegations of surveillanceThe General Counsel has alleged several instances ofsurveillance of employees' activities by security guardsemployed by Respondent. Paul Genovese, an employee,testified that in August 1979 he and another employee,Shirley Williams, were followed by a security mannamed Joe while going to lunch at Lorry's in the mall.Genovese said that Joe went to the doorway of the res-taurant, looked in, and walked away. Genovese said that,at the end of the day after clocking out, he and Williamswere walking to the parking lot and noticed Joe follow-ing them through the mall and into the parking lot. Gen-ovese said that, after he got into his car, he noticed Joewalking back towards the mall. Williams did not testifyspecifically about the lunch portion of this incident, butdid state that a security man, named Joe, followed herand Genovese to the parking lot and she heard Joe re-porting that she was getting into her car and leaving thelot. The security person referred to, Joe, did not testifyat the hearing. The only witness for Respondent on thesematters of surveillance was the head of security, La-Rocca, who did not testify specifically about this inci-The General Counsel did not challenge the validity of the no-solicita-tion rule of Respondent, nor did LaVia, or any other witness on behalf ofthe General Counsel or the Union, testify cIncerning the conversationHagner described with LaVia178 R. H. MACY & CO.dent but did state that he had never directed any securitypeople to engage in this type of surveillance. I find Wil-liams, in particular, and Genovese, to be credible wit-nesses and, while their testimony concerning this incidentwas not exactly the same in detail, the substanitally cor-roborated one another I do not find that the fact Geno-vese did not refer to Joe reporting back on their move-ments in his testimony makes their testimony so incon-sistent as to be incredible. As it is conceded that Geno-vese and Williams were members of the Union's organiz-ing committee and were active on its behalf, informationwell known to Respondent, I find that, by followingthese two employees to the parking lot and their cars,the security agent, Joe, engaged in an act of surveillanceof their activities and thereby Respondent violated Sec-tion 8(a)(l) of the Act.2The principal allegation of surveillance by the GeneralCounsel relates to a lunch at Lorry's, a nearby restauranton the mall, which was attended by Genovese, LaVia,Williams, Patti, and Sussman, the union organizer. Thisluncheon which occurred in mid-1979 was observed by anumber of security guards of Respondent, according totestimony of witnesses for the General Counsel. Howev-er, despite the fact that I do not place great weight uponthe exactitude of dates, particularly where they are notsignificant, nor on the correct number of people attend-ing a certain incident, I find the various versions of thisalleged occurrence are so wide apart that I must con-clude the General Counsel has failed to prove by a pre-ponderance of the evidence that unlawful surveillancewas conducted as alleged.Thus, Genovese testified that in August he and ShirleyWilliams were followed by a security man named Joe ontheir way to lunch at Lorry's. Genovese said this secu-rity man came to the doorway of the restaurant, lookedinside, and left. Williams testified to a luncheon also inAugust when she was with Sussman, LaVia, Patti, andRichard Moore, an organizer for the Union. She statedthat she was followed by LaRocca, head of security,who was joined by a security woman, Jean, and a mannamed Bob, and that they just walked through the lun-cheonette and acted as though they were looking forsomebody. LaVia testified she and the other employees,called the core group, were followed on many occasions.She said this occurred during the spring of 1979 and in-cluded herself, Genovese, Patti, and Williams. Presum-ably referring to the incident in question, she said theywere followed on their way to lunch at Lum's, a restau-rant in the mall. LaVia stated that four members of thesecurity department, including LaRocca, observed themgoing down the mall from Macy's to Lum's, which isabout the distance of a city block, for lunch. Patti testi-fied to an incident occurring about July 13 in which hewent to lunch at Lorry's with Shirley Williams and2 find no merit to Respondent's contention that, assuming Joe hadindeed engaged in this conduct, he was not acting as an agent of Re-spondent because he had not been instructed or authorized to observeWilliams and Genovese. There is no denial by Respondent that Joe was asecurity employee. The activity in which he engaged was within thescope of a security employee's employment, and, even if he were not spe-cifically ordered to do so. Respondent is responsible for his conduct.Moreover, Joe did not testify and I do not credit LaRocca's blanketdenial in the absence of specific factual testimony as to this incident.others from the core group. He said he looked out thedoor and saw Jean Reo, a security person, looking intothe restaurant. He stated that, when they were finishedwith their lunch and went out, he saw LaRocca and hissupervisor, Joel Steinberg, standing there. He said heheard LaRocca say, "Oh, there he is."It is not clear whether the testimony of these four em-ployees regarding a luncheon alleged to be kept undersurveillance by Respondent refers to one or more inci-dents. If the General Counsel had in mind a particularsingle luncheon engagement as illustrative of the conductof Respondent in this regard, then it appears there is adisparity among the witnesses with respect to time, place(LaVia testified that it occurred at Lum's and did notmention Lorry's), and the identity of the employees whowere in attendance, as well as the security guards whoare alleged to have observed them. While, as noted, fourwitnesses to an occurrence will frequently describe itwith some variations, it is expected that their testimonybe substantially the same with respect to the principal al-legations. In this instance the testimony is quite far apartas to the items described above. On the other hand, if thecombined testimony of these witnesses refer not to onebut to more than one occasion, then none of them cor-roborated one another although they had an opportunityin their testimony to do so. Such a presentation has notbeen made and, accordingly, I shall dismiss the com-plaint allegation of surveillance insofar as it refers to ob-servation of employees during lunch breaks.Patti testified concerning another incident alleged bythe General Counsel to be illegal surveillance. He saidthat on June 22, 1979, he met Sussman, the union orga-nizer, outside the store at lunchtime. Patti said Sussmanwas handing out material to employees and Jean Reo, asecurity person, was standing there watching him. Suss-man suggested they move to a more private place and asPatti went along he noticed Reo picking up her bag andspeaking into it. They went about 100 feet from Re-spondent's entrance, still inside the mall, and sat downon a bench. He observed Reo and two other securitypeople sitting about 50 feet away at a table belonging toLum's Restaurant. Patti stated that the security peoplejust sat there with their arms folded looking straight athim and Sussman, and were not themselves ordering anyfood. He and Sussman remained until 5 minutes beforethe end of his lunch hour, when he got up and returnedto the store. Neither Reo nor any other security employ-ee testified concerning this incident. Assuming the truthof Patti's testimony, I find no merit to the General Coun-sel's allegation of unlawful surveillance. The Board hasheld that inspection by Respondent of open union activi-ty in front of its property does not constitute surveil-lance.3In this instance Patti has described talking to aunion organizer in an open public area such as the mallin which Respondent's store is located. Accordingly, Ishall dismiss this allegation of surveillance.3 See ITT Automotive Electrical Products Division, 231 NLRB 878(1977).179 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The alleged impression of surveillanceShirley Williams testified that in April 1979 she signeda union card and mailed it, and immediately thereafterbegan distributing union leaflets outside the employees'entrance to the store. She also stated she generally spoketo the union organizers outside the store before itopened. One morning in April after she had just comeinto work, her supervisor, Val Ferreira, told her thatBlond, store manager, wanted her to make sure she toldFerreira of her whereabouts at all times. Williams testi-fied that the policy of the store had been for a salesper-son working at a counter to tell whoever else was thereor available in the area that she was going to the ladiesroom or whatever, just so long as they knew where anemployee was and there was coverage on the counter.Williams further testified she demanded that Ferreira tellother employees the same thing or else she would com-plain to personnel. After that Ferreira also spoke toDorothy Manfry, a coworker. Ferreira testified thatStore Manager Blond visited the department one day inApril, and, being a stickler for customer service andmaking certain that the counters were manned, askedhim where Williams was. He then remonstrated withFerreira telling him he was to know at all times thewhereabouts of his people. Ferreira said he then toldWilliams that Blond wanted him to know where hispeople were all the time. Ferreira finally stated he toldthe same to Manfry right after speaking to Williams, andduring the course of the day spoke to the rest of hispeople, delivering the same message to them.The accounts by both Williams and Ferreira of thistransaction are not dissimilar, but I shall assume the ver-sion of Williams, and find that, whatever else may begleaned from it, it is not an unlawful impression of sur-veillance, the only contention urged by the GeneralCounsel. Basically, there is nothing in this conversationwhich refers to the employees' union activities or howRespondent knew of them. Even if we were to infer Fer-reira's direction to Williams that she advise him of herwhereabouts resulted from Respondent's knowledge ofher union activities, the Board has held that "generalizedstatements to employees, which are not directed at anyemployee's organizing activities, are insufficient to createthe impression of surveillance," and, further, particularlyif such remarks are "based on public observations whichare not themselves unlawful."44. The allegation of unlawful interrogationShirley Williams testified that, one day in August aftershe had been leafletting and while she was working,Mary Gillespie came to her counter, mentioned she hadseen Williams leafletting outside, and told her if therewas anything she was dissatisfied about or anything shewanted to know about the Union to feel free to comeback and talk to her about it. Williams replied that it wasnot necessary. Gillespie, who at the time had been salesmanager in cosmetics, said concerning this conversationthat she had gone to the counter and told Williams shewas available and, if she had any question concerning the4 Palby Lingerie, 252 NLRB 176 (1980), Iledison .Mfg. Co., 249 NL RB791 (1980).Union, she would be more than glad to answer and, ifshe did not know the answer, she would find out.Respondent's contention that there can be no interro-gation without a question is well taken. Williams' activitywith respect to leafletting was out in the open and publicknowledge, and, in any case, Gillespie merely told Wil-liams that she was free to talk about anything with herabout it. I find in the circumstances that the GeneralCounsel has not established any interrogation, unlawfulor otherwise, and therefore shall dismiss that allegationcontained in the complaint.5. The alleged discriminatory use of the companybulletin boardsLorraine Smith, personnel manager, testified therewere six bulletin boards in the store, three in the time-clock area, one in the women's lounge, one in the men'slounge, and one in personnel. She stated there had been,at least until December 1980, an unwritten policy thatemployees were not permitted to post material on thebulletin boards. She said that, while there was no writ-ing, the policy had been communicated to employeesand, if one asked to put something on a board, they weretold the boards were restricted for company business.Moreover, if a notice was posted without permission, itwas removed by the personnel department. Smithaverred that the boards were utilized to communicatewith employees, and to that effect legal documents deal-ing with minimum wage requirements were posted, aswere training information, employee benefit changes, andnotices of company-sponsored activities. In addition,Smith said the boards were utilized for posting of cardsand notes sent by employees which Macy's wished topublicize-cards relating to retirement, illness, hospital-ization, and death in the family. However, Smith stated,employees who asked to place notices of union meetings,or those of churches or political clubs, would not be per-mitted to do so, nor would she permit them to place no-tices of a social party or sale of an automobile. Indeed,this was the manner in which the rule was communicat-ed to the employees; that is, when they asked and wererefused permission. Finally, Smith pointed out that anyof these unauthorized types of notices, including unionand other types of meetings and sales of cars, were takendown immediately after she or any other member of thepersonnel department became aware of the posting ofsuch notices. And, of course, when an employee specifi-cally requested her for permission to post such a notice,it was refused.Employee witnesses testified to somewhat differenteffect. For example, Paul Genovese stated he knew of nocompany policy restricting the use or prohibiting the useof a bulletin board. He said he would see a variety ofthings, including notifications of different group meet-ings, employees' notices trying to sell an automobile, oreven a home, or thank you letters from someone whowas sick. He said he himself never put anything on thebulletin board nor did he take anything down from one.However, he did recall seeing, in the summer of 1979, aMr. Chiel (a supervisor) taking down a union pamphletfrom the bulletin board in the men's lounge.180 R. H. MACY & CO.Janet LaVia said she had not heard of any companypolicy relating to the use of bulletin boards, and theywere full of personal things like get well cards, parties,farewell dinners, and advertisements for buying and sell-ing. Also she noted that before September 1979 she didsee a union notice on the board.Anthony Patti testified that, at the bulletin board nearthe timeclock where Macy's posted official messages andgovernment bulletins, a portion of the board was occu-pied with employees' notices to attend meetings or so-cials of clubs outside of the store. He said there werealso thank you cards and notices trying to sell things ofpeople needing rides or renting houses and the like. Hesaid this had been going on for 24 years. Patti said therewas another bulletin board in the men's lounge that con-tained announcements for concerts, selling cars, churchaffairs, and so on. Patti stated that at one time he placeda union leaflet on a bulletin board in the men's lounge.This was in December 1979, and on December 6 he alsoput up a notice, which he himself had written on a pieceof paper, announcing a meeting at the Holiday Inn inWestbury, signing his name to it. Shortly after he haddone so, while going past the door to the lounge he sawScher and Chiel walking out with a piece of paper aboutthe size of his notice. He then looked for it and was toldby some people on a break that the notice was taken offby them. Patti went after them and told Scher, who washolding the notice, that it was his and he wanted it backon the bulletin board, and that he was entitled accordingto law to put in on the board. Scher told him he did notknow if he was entitled to it but he would check into it.The notice expressly mentioned that it was for a unionmeeting.Patti said the next day he put up the leaflet referred toabove and, as he was doing so, Joel Steinberg, his super-visor, saw him and told him not to put it up as he wasgetting a lot of flak about him (Patti) and his union activ-ities. Steinberg said he was putting him on warning forthis. Patti replied that this was America and he was enti-tled by law to put union literature on the bulletin boards,so he proceeded to do it. However, Patti stated he wentback and took it down because he did not want to be ac-cused of disobeying a direct order. The next day Pattiasked Steinberg whether there was a new warning forhim. Steinberg replied that he learned from Scher thebulletin board was not the property of the employees butof Macy's, and that Patti could not put anything on it.Steinberg denied to Patti that he had placed him onwarning. Patti stated that thereafter he did not put any-thing on the bulletin board, and that, while other peopledid put up union notices, they were removed very quick-ly and people stopped putting them up. Patti, as did theother employees, testified he was not aware of any pro-hibition about the use of the bulletin boards.Shirley Williams testified that on May 10, 1979, sheposted a notice on the bulletin board advertising her1974 Chevrolet for sale for $2,400, leaving her name andextension number on the paper. She stated this notice re-mained on the bulletin baord for 10 days before she soldthe car to a woman in security and then she personallytook down the notice. She specified that her notice wasposted on the bulletin board alongside the timecards and,at the time, there were other notices on the board con-cerning such matters as apartments for rent, kittens foradoption, a boat for sale, and the like. Williams statedthat, during the time her automobile notice was posted,no one had told her about a company policy against suchpractice or that an employee had to go through person-nel before posting. Williams also said that, after her expe-rience with the car notice, she had posted two or threeunion notices on the bulletin board but observed theywere gone within 15 minutes after she had posted them.I found Williams, who is no longer employed by Re-spondent, to be a direct and forthright witness and Icredit her testimony.Clearly an employer need not grant employees theright to post notices or use company bulletin board withregard to their attempts to organize a union or any otherunion activities.5Respondent has stated it had a long-es-tablished policy prohibiting employees from using its bul-letin boards for any other purpose. Although Respondenthas written rules and regulations, it concedes that thebulletin board policy was unwritten. Indeed, employeewitnesses testified they were unaware of any such policy.However, assuming such policy in fact existed, we arethen faced with the issue as to whether the rule has beendiscriminatorily applied. The facts related above with re-spect to the use of the bulletin boards do not reflect anygreat dispute. Respondent has not set forth any evidenceto deny that union notices posted in December 1979 byPatti were not removed by its Supervisors Scher andChiel. Employee witnesses have testified to a variety ofnonemployer or nonbusiness-related notices appearing onthe bulletin boards. Smith, the principal witness for Re-spondent in this matter, concedes that such notices mayhave been posted without permission, but merely statedthey were removed by her or her assistants as soon asthey became aware of their existence. The credited testi-mony of Williams shows that a notice for the sale of herautomobile was posted for a period of 10 days before sheherself removed it, having sold the vehicle. The fact thather notice gave her store telephone extension number, initself a violation of a written rule, is not probative of thefact that her notice could not have been posted, and re-mained for a period of 10 days, as urged by Respondent.On the other hand, Respondent has not submitted evi-dence from Scher and Chiel to deny Patti's testimonythat his posted notice concerning a union meeting wasremoved very shortly, within a matter of minutes, afterhe posted it. In such circumstances, I find that, by treat-ing the posting of the union notice of a meeting differentfrom other types of material posted on the bulletinboard, and therefore discriminatorily, Respondent violat-ed Section 8(a)(l) of the Act.6There remains for consideration on this issue of bulle-tin boards whether Respondent violated the Act bythreatening Patti for attempting to use the bulletin boardsto post union leaflets in December. In his testimony, JoelSteinberg, the visual merchandise manager of the storeand Patti's supervisor, denied he had put Patti on warn-ing for posting union material without permission, and5 Norrh Kingstown .'ursing Care Center, 244 NLRB 54, 65 (1979).6 Continental Kitchen Corp.. 246 NLR B 611 (1979).181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso denied he told Patti he was getting flak because ofPatti's union activity. In view of the fact that Patti wasalready on warning as a result of Steinberg's evaluationof him the previous October 1, I would be inclined tocredit Steinberg's denial that he discussed a warningwith Patti. However, Steinberg did state he had dis-cussed Patti's rights and told him he had no authority toput leaflets on bulletin boards which are Macy's proper-ty, and, further, the next morning he told Patti in hisoffice if he did it again he would turn him over to higherauthority. Interestingly, Steinberg testified he was notaware of any company policy that restricted the use ofthe bulletin boards and prior to December 1979 he hadpersonally observed notices of items for sale or an-nouncements of one kind or another on bulletin boards inthe store. Since the restrictive bulletin board policy, if itdid exist, was discriminatorily applied, I find that Stein-berg's telling Patti he would refer him to higher authori-ty in the event he posted a union notice on the bulletinboard constituted a threat of discipline and thereby Re-spondent further violated Section 8(a)(1) of the Act.C. The Alleged Violations of Section 8(a)(3)1. Janet LaViaIt is alleged that, because of her union activities,LaVia was given a job review evaluation in 1979 con-taining one marginal rating causing her annual salary in-crease to be set at a figure less than the average increasereceived by selling employees in that year. LaVia hadbeen employed for 17 years as a salesperson in the jewel-ry department of the store, and is still so employed. Herunion activity has been previously noted and, in view ofher membership on the union negotiating committee,having in that capacity signed letters and leaflets whichwere distributed to employees, and other activities, thereis no question that Respondent knew her to be a unionadherent.LaVia received her review and an $8-per-week in-crease in June 1979. LaVia said that in February of thatyear she had asked Hagner, her supervisor, what kind ofreview she was going to get and if the money was good.He told her not to worry, it was an excellent review anda good raise. Although her review was due in April itwas held up for several months because she was told thatthe supervisors were very busy. She had approachedHagner often asking where it was, and the last time shespoke to him he said he had to rewrite the review.LaVia said she received the review in July (actually itwas June); it was unfavorable and set forth that she wasbossy, influenced coworkers, slammed drawers, and re-fused to flex. LaVia said Hagner told her he had beendirected by personnel to rewrite it. LaVia accusedHagner of signaling her out because of her union activi-ty.Hagner testified he first reviewed LaVia in May 1978after he had been on his job only a short time. The pre-vious manager had prepared a review for LaVia whichwas marginal, containing no raise. He spoke to LaVia,who told him she did not have a good relationship withthe previous manager, and he asked whether she wouldhave a good attitude if he gave her a good review.LaVia agreed and he prepared a good review with araise of $14 after consulting with the job review man-ager, Roggeman. Hagner stated he did speak to LaVia inMarch 1979 concerning her review but only told herthey would sit down and talk after he prepared it. Hesaid she told him she hoped the review would be a goodone because she had worked hard. Hagner denied tellingLaVia that the review would be excellent and she wouldreceive a good raise. Hagner said he spoke with heragain after Mother's Day in 1979 and told her he was re-writing it because Smith was challenging him on variousaspects of the review and he was changing it. Accordingto both Hagner and Smith, the review was being rewrit-ten because he had two marginal ratings in it with re-spect to nonselling duties and lack of cooperation. Smithhad challenged him on the nonselling duties aspect of itand he could not substantiate his reasons for rating hermarginal in that category, so they decided that the ratingshould be "good" instead of "marginal." Thus, thereview was left with one marginal rating rather thantwo, and for that reason he had to rewrite it. This 1979review, which is in evidence, contains a marginal ratingin the classification of cooperation which includes ac-cepting direction, accepting constructive criticism, flexi-bility, ability to work with coworkers, and courtesy andtact with all employees.Hagner met with LaVia in his office on June 8 andwent over the review with her. She said it was unfair,and that she did as much work if not more than othergirls in the department. Hagner stated he explained thathe was not criticizing her about that but rather it washer attitude. She told him she felt she was getting a badevaluation because of the Union and he replied that wasnot correct, it was based on her past year's performance.He also brought in Roggeman to explain it. Roggeman,among other things, told LaVia that she was moody andit brought down her job performance. LaVia then ac-cused Hagner of making a deal with the personnel de-partment to receive a promotion and give her a marginalreview because of her union activities. She then walkedout.The records reveal that on five prior occasions whenshe was reviewed LaVia was placed on warning threetimes receiving no salary increases, on a fourth reviewshe was rated unsatisfactory for volume of work, andmost recently, in 1976, she received an unsatisfactory fornonselling duties and a marginal for her cooperation. Inher testimony she did not recall many of these ratings al-though they are clearly in the record. Actually there areno great differences between the testimony of LaVia andHagner except the latter's denial that he told her in ad-vance she would receive an excellent review and a goodraise. Hagner was a forthright witness and, in view ofLaVia's failure to recollect the occasions on which shereceived less than good reviews, I credit Hagner on thispoint.Although this case does not involve an alleged dis-criminatory discharge of an employee, but rather a dis-criminatory evaluation and a reduced annual salary in-crease, nevertheless it is fitting to apply the Board's re-cently established standards for determining the employ-182 R. H. MACY & CO.er's motivation. Under the Board's approach in WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir.1981), the burden initially rests on the General Counselto establish a prima facie case by showing that the pro-tected employee activity was "a motivating factor" inthe employer's decision to institute the action. I findherein that this burden has been met by the GeneralCounsel by reason of LaVia's open union activities de-tailed above concerning which Respondent admittedlyhad knowledge. These activities commenced in the latterpart of 1978 and continued through 1979 during whichher annual review was to be conducted. I believe thatRespondent had such motivation in view of its vigorouscampaign to keep the Union out of the Roosevelt Fieldstore. However, under the Wright Line approach, theburden of going forward shifts to an employer to demon-strate that it also had a legitimate business motive for itsconduct and that it would have instituted such actioneven absent the protected activity. I find that Respond-ent has met this burden.Thus, LaVia's past record indicates similar evaluationsand, indeed, warnings for basically the same reason shewas given one marginal rating on her 1979 review.These prior appraisals go back prior to the advent of therecent union organizational campaign or any activity inwhich LaVia was engaged. Most important, I note alsothat the factors relied upon by Respondent in detailingthe appraisal as to the area of "cooperation" are not inany manner denied by LaVia or any other witness forthe General Counsel. Her argument was based on thefact that she was a good salesperson in the sense that hervolume of sales was good, a point agreed to by Hagnerand her supervisors. Although an evaluation of an em-ployee's performance based upon personal observationmay frequently be determined by subjective practices,Hagner was able to point out certain areas in this catego-ry in which he found LaVia to be deficient. I find there-fore that Respondent has avoided the General Counsel'sprima facie case by showing that it would have institutedthe action even absent the protected employee activityand that a violation of the Act has not been establishedby a preponderance of the evidence. 251 NLRB at 1088-89. Accordingly, I shall dismiss the allegations of thecomplaint relating to the alleged unlawful withholding ofa sufficient wage increase to LaVia, and the marginalrating given her on her annual review.2. Anthony PattiThe allegation here is almost the same as in the case ofLaVia; that is, Patti was given a very poor rating on hisevaluation, he was denied any wage increase at all, and,indeed, he was placed on warning because of his unionactivities. Patti has been employed as a display man for24 years, and Joel Steinberg has been his supervisor forthe past 4 years. Patti signed an authorization card forthe Union on November 29, 1978, and during the follow-ing spring distributed cards to employees of the autocenter who were involved in an organizational campaignat that time. Patti later took part in the distribution ofleaflets to the store employees and in addition obtainedauthorization cards from employees during at least thefall of 1979. Patti was also a member of the organizingcommittee and clearly his activities on behalf of theUnion were known to Respondent.Patti received his annual review on October 16, 1979.In the four major areas reflecting performance, Patti wasrated by Steinberg as unsatisfactory with respect toquantity of work and cooperation and marginal as toquality of work and business contacts. This resulted inPatti's being placed on warning with an update review tobe conducted in 6 months and, of course, he received nowage increase. Patti complained to Steinberg, who toldhim that he was not only slow in his work but actuallydevious in that he would pursue methods that wouldonly make his performance even slower. Steinberg alsotold him that he made a lot of mistakes and that the man-agers were not satisfied with his work. Patti then com-plained to Lorraine Smith, the personnel manager, who,according to Patti, told him that he would have to coop-erate more with Steinberg and try harder. Patti statedthat in his conversations with Steinberg and Smith therewas no mention of the Union, but changed this responseand said he asked Smith why she had to throw the bookat him and whether it was caused by his union activity.He also mentioned that security people were watchinghim and the core group and she replied that this was ri-diculous.Steinberg stated he gave an unsatisfactory review toPatti in 1979, and would have done so in 1978, but hedid not have the corroboration, not having taken notesthat year. He did so in 1979 and that of course resultedin the review described above. Steinberg stated thatPatti's work was sloppy; he was argumentative with thefloor people and more difficult to begin with. His pro-ductivity became less and less. At times Steinberg or hisassistant would attempt to help but his assistant told himhe could not work any longer with Patti. The same oc-curred with other people whom he sent to work withand assist Patti.The record reveals a long list of reviews and apprais-als going back over 20 years. During that period of timePatti frequently received unsatisfactory or marginal rat-ings, and, despite the fact that it was company policy toaward merit increases at the time of the job review, fre-quently Patti did not receive any increase at all. Withregard to the last few years before 1979, the 1978 reviewhas already been noted. In addition, in 1977 Patti re-ceived two marginal ratings but was awarded an $8 in-crease, and he received marginal ratings in some catego-ries in 1976 and 1975. In 1974 Patti received an unsatis-factory rating.Applying the same rationale and approach to this alle-gation as in the case of LaVia, as a result of Patti's in-volvement in union activities over a period of time andRespondent's knowledge thereof it would have sufficientmotivation to have given Patti the unsatisfactory reviewwhich he received. However, I find that Respondent hasestablished ample reason by way of Patti's overall workperformance to warrant the unsatisfactory review andwarning which he did receive in October 1979. In thisconnection I note that Patti had a long record of subparperformance, none of which has been effectively denied,nor has any evidence been submitted that would negate183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's reasons for the poor evaluation in 1979. Al-though I found that Patti was unlawfully threatened inviolation of the Act by Steinberg, that incident occurredin December, 2 months after the 1979 performancereview. Having found that Responent has successfullyrebutted any prima facie case put forth by the GeneralCounsel, I shall dismiss the allegation of the complaintconcerning the unsatisfactory review and lack of pay in-crease to Patti in 1979.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by:(a) Engaging in surveillance of its employees' unionactivities and other protected concerted activites.(b) Refusing to permit employees to post union litera-ture and notices on its bulletin boards while permittingthe posting of other material and literature.(c) Threatening employees with discipline becausethey engage in Union activities.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. Except as specifically found herein, Respondent hasnot otherwise violated the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER7The Respondent R. H. Macy & Co., Inc., RespondentField, New York, its officers, agents, successors, and as-signs, shall:I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.1. Cease and desist from:(a) Engaging in surveillance of its employees' unionactivities on behalf of Local I-S, Department StoreWorkers' Union, Retail, Wholesale, Department StoreUnion, AFL-CIO, or any other union.(b) Refusing to permit employees to post union litera-ture and notices on company bulletin boards while per-mitting the posting of other notices and literature.(c) Threatening employees with discipline becausethey are engaging in union activities.(d) In any like or related manner interering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Post at its Roosevelt Field, Long Island, NewYork, store copies of the attached notice marked "Ap-pendix."8Copies of said notice, on forms provided bythe Regional Director for Region 29, after being dulysigned by Respondent's authorized representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated com-plaints be dismissed with respect to allegations not spe-cifically found to be violative of the Act.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT engage in surveillance of the unionor other protected activities of our employees onbehalf of Local l-S, Deparment Store Workers'Union, Retail, Wholesale, Department Store Union,AFL-CIO, or any other labor organization.WE WILL NOT refuse to permit employees to postunion notices or literature on our bulletin boardswhile permitting the posting of other notices and lit-erature.WE WILL NOT threaten employees with disciplinebecause they have engaged in union or other pro-tected activities.184 R. H. MACY & CO.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.R. H. MACY & CO., INC.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: On Novem-ber 30, 1981, I issued my Decision in this proceedingfinding, inter alia, that Respondent had not violated Sec-tion 8(aX3) and (1) of the Act by failing to grant Antho-ny Patti a wage increase and rating his performance un-satisfactory in 1979. Thereafter, by Order dated June 8,1982, the Board remanded this proceeding for the pur-pose of reopening the hearing to permit Charging PartyPatti, who had not received notice of the resumption ofthe hearing on April 20, 1981, to cross-examine Supervi-sor Steinberg, who appeared and testified on that date.Pursuant to notice, a hearing was held on July 26,1982. Charging Party Patti appeared on his own behalfand cross-examined Joel Steinberg at length, and therecord reveals that he was assisted in this endeavor bycounsel for the General Counsel and counsel for theCharging Party Union. All parties were given full oppor-tunity to examine Steinberg and submit other relevanttestimony and evidence. Following the close of the hear-ing, Patti and Respondent submitted briefs which havebeen duly considered.Upon the entire record and from my observation ofthe witnesses, I make the following:ADDITIONAL FINDINGS OF FACT AND CONCLUSIONSAfter careful consideration of the record containingPatti's cross-examination of Steinberg, I find no new evi-dence or argument which would cause me to change myoriginal recommendation in this matter. Although thecross-examination conducted pro se by Patti is somewhatconfusing, no doubt in some measure due to the person-alities of these two protagonists, what I glean from therecord is reinforcement of Steinberg's prior testimony. Inthis connection it must be borne in mind that Steinberg'stestimony, both original and at the reopened hearing oncross-examination by Patti, is essentially undenied. In anycase Steinberg was able to elaborate on the reasons givenfor the unsatisfactory rating and appraisal of Patti for theyear 1979. I have already detailed the history of poorratings given to Patti by Steinberg and his predecessorsupervisors. Moreover, I find nothing sinister, as appar-ently contended by Patti, in the fact that his prior ap-praisal for 1978 had been changed and upgraded bySteinberg, on orders from his superior, because it had notbeen sufficiently substantiated and documented. As Stein-berg testified, he thereafter kept notes, and at the re-opened hearing he was able to testify in greater detail re-garding the two main instances described in the 1979 ap-praisal as the basis for the unsatisfactory rating amongother things.At the conclusion of Steinberg's cross-examination byPatti, he was also questioned by counsel for the GeneralCounsel and counsel for the Charging Party Union. Noadditional witnesses were presented by the parties al-though they, including Patti himself, were given the op-portunity to do so.Accordingly, I find nothing adduced from the cross-examination of Steinberg by Patti to change my conclu-sions as previously noted, and therefore adhere to myoriginal recommendation that the allegation of the com-plaint with respect to the unsatisfactory review of Pattiand the failure to give him a pay increase in 1979 shouldbe dismissed.185